Citation Nr: 0212899	
Decision Date: 09/24/02    Archive Date: 10/03/02

DOCKET NO.  00-16 591A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
strain with degenerative changes.

2.  Entitlement to an evaluation in excess of 30 percent for 
bilateral pes planus with degenerative arthritis, status post 
bunionectomy.  

3.  Entitlement to an evaluation in excess of 20 percent for 
lumbosacral strain.   

4.  Entitlement to a total disability evaluation based on 
individual unemployability.

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement service 
connection for a cervical spine disorder and entitlement to a 
total disability evaluation based on individual 
unemployability.)


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1996 to May 
1998.  His claim comes before the Board on appeal from a 
November 1999 rating decision, in which the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Regional Office 
(RO), in part, denied service connection for a cervical spine 
strain with degenerative changes, increased evaluations for 
service-connected foot and low back disabilities, a total 
disability evaluation based on individual unemployability, 
and special monthly compensation based on a 100 percent 
evaluation due to convalescence.  In September 2000, during a 
hearing held before a hearing officer at the RO, the veteran 
withdrew his appeal with regard to the issue of entitlement 
to special monthly compensation based on a 100 percent 
evaluation due to convalescence. 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for a cervical spine 
disorder and entitlement to a total disability evaluation 
based on individual unemployability.  When the Board 
completes this development, it will notify the veteran as 
required by Rule of Practice 903.  67 Fed. Reg. 3,099-3,105 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 20.903).  The 
Board will then wait for, and review, a response to the 
notice and, thereafter, prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  The veteran's bilateral foot disability, which is 
primarily manifested by moderate to severe pes planus 
bilaterally and valgus deformities and calluses of both feet, 
causes an abnormal gait, an inability to toe walk, and 
discomfort on prolonged walking and standing. 

2.  The veteran's low back disability is primarily manifested 
by subjective complaints of pain, some limitation of motion 
and tenderness on palpation. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for bilateral pes planus with degenerative arthritis, status 
post bunionectomy, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.321, 
4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5276 
(2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.102).

2.  The criteria for an evaluation in excess of 20 percent 
for lumbosacral have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5295 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board are whether the veteran is 
entitled to an evaluation in excess of 30 percent for a foot 
disorder and an evaluation in excess of 20 percent for a low 
back disorder.  In a rating decision dated November 1999, the 
RO denied the veteran entitlement to these benefits and the 
veteran appealed this decision.  

During the pendency of the appeal, the President signed into 
law legislation that enhances VA's duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
See Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  Further, during the 
pendency of this appeal, in August 2001, VA issued 
regulations to implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).  The amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO undertook all development necessary to 
comply with the notification and assistance requirements of 
the VCAA.  Thereafter, in a supplemental statement of the 
case issued in January 2002, the RO notified the veteran of 
the recent change in the law and of the evidence needed to 
support his claims and reconsidered these claims based on all 
of the evidence then of record.  The RO also provided the 
veteran with information regarding the division of 
responsibilities between the claimant and VA in obtaining 
evidence.  Several days later, the veteran submitted a 
written statement indicating that he had no other information 
to submit.  Since then, he has not identified any outstanding 
evidence that needs to be obtained; therefore, any duty on 
the part of VA to explain to the veteran who is responsible 
for securing such evidence is moot.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (holding that both the 
statute and regulation clearly require the Secretary to 
notify the claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by the Secretary).  In light of the foregoing, the Board's 
decision to proceed in adjudicating the veteran's claims does 
not prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

The veteran seeks higher evaluations for his foot and low 
back disabilities on the basis that the evaluations currently 
assigned these disabilities do not accurately reflect the 
severity of his foot and low back symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2001).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2001).  Nevertheless, the 
present level of disability is of primary concern.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  However, in a claim for 
a greater original rating after an initial award of service 
connection, all of the evidence submitted in support of the 
veteran's claim is to be considered. In initial rating cases, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which an 
evaluation is based adequately portray the anatomical damage, 
and the functional loss, with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001).

A.  Feet

The RO initially granted the veteran service connection for 
bilateral pes planus with degenerative arthritis, status post 
bunionectomy, by rating decision dated January 1999.  The RO 
assigned this disability an evaluation of 30 percent, 
effective from May 1998, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276 (2001).  In a written statement 
received in April 1999, the veteran requested an  increased 
evaluation for this disability. 

Since the veteran requested an increase, the 30 percent 
evaluation has remained in effect and the RO has continued to 
evaluate the veteran's bilateral foot disability pursuant to 
DC 5276.  This Code provides that a 30 percent evaluation is 
assignable for severe, bilateral, acquired flatfoot with 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use, characteristic callosities.  A 50 percent 
evaluation is assignable for pronounced, bilateral, acquired 
flatfoot with marked pronation, extreme tenderness of plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the tendo achillis on manipulation, not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a, DC 5276 
(2001).   

In this case, based on the above criteria, the Board finds 
that the veteran's bilateral foot disability picture more 
nearly approximates the criteria for the 30 percent 
evaluation that is current assigned under DC 5276.  As 
explained in greater detail below, this disability, which is 
primarily manifested by moderate to severe pes planus 
bilaterally and valgus deformities and calluses of both feet, 
causes an abnormal gait, an inability to toe walk and 
discomfort on walking and standing. 

As previously indicated, the veteran had active service from 
December 1996 to May 1998.  During this time period, he 
sought treatment on numerous occasions for foot complaints 
and was noted to have calluses, severe bunions, severe, rigid 
bilateral pes planus and severe hammer toes.  He was 
discharged from active service for his bilateral foot 
disability. 

Since the date of his discharge in May 1998, the veteran has 
been hospitalized, undergone two VA examinations and received 
VA and private outpatient treatment for foot complaints.  

During a VA examination in November 1998, the veteran 
reported foot pain of three to nine in intensity on a scale 
of one to ten, and an inability to play basketball, walk long 
distances and stand excessively, particularly on cement 
floors.  The examiner noted scars over the plantar aspects of 
both feet, apparently from old calluses, a callus on the left 
plantar surface, which was painful to palpation, a post-
bunionectomy scar on the left great toe, a right fifth toe 
that splayed out laterally, a left second toe that overlapped 
the left great toe and flared out medially, and moderate to 
severe pes planus, greater on the left.  X-rays showed post-
operative changes at the first metatarsal of the left foot 
and a moderate arthritic change at the first metatarso-
phalangeal joint of the right foot.  The examiner diagnosed 
degenerative arthritis in the feet bilaterally and pes planus 
bilaterally, malposition of the right great toe and left 
second toe, calluses over the left plantar aspect, and a 
history of bunions, status post bunionectomy with residuals 
of an abnormal gait and an inability to toe walk.  

During VA outpatient treatment rendered in March 1999, 
examiners confirmed the existence of pes planus, structural 
deformities, pronation in gait, hammer digits, bunions, and 
calluses on both of the veteran's feet, which were debrided.  
During one visit, an examiner noted that the veteran had 
custom shoes.  

In June 1999, the veteran was hospitalized for right foot 
complaints and underwent an exostosectomy of the right first 
metatarsal head, osteotomy, open reduction and internal 
fixation of the right foot for straightening purposes.  The 
next week, the veteran underwent another VA examination, 
during which the veteran reported that he used a crutch and 
corrective shoes, but still had foot pain that interfered 
with activities of daily living.  An examiner noted two prior 
foot surgeries, including a bunionectomy performed in 1995.  
The examiner indicated that, given the recent surgery, he 
could not evaluate the severity of the veteran's bilateral 
foot disability.

In October 2000, the veteran sought private treatment for 
foot pain.  A physician noted that the veteran walked well 
when he was not observed, but walked on his heels when he was 
observed.  He noted bilateral hallux valgus, hammer toe 
deformities and decreased range of motion, but no tenderness.  

During a VA feet examination in December 2000, the veteran 
reported shooting, burning and piercing-like discomfort 
throughout both of his feet, in no particular pattern, which 
affected his activities of daily living.  He also reported 
that he walked funny and occasionally felt like he was losing 
his balance, had to wear corrective shoes, but did not have 
to use canes or crutches, to aid in ambulating, felt fatigued 
when walking, experienced bouts of stiffness, had his 
calluses trimmed twice yearly, and knew of no sources to 
alleviate his discomfort.  The examiner noted bilateral pes 
planus, well-healed surgical scars on the dorsum of the great 
toes, a 20 degrees valgus deformity on the great toe of the 
right foot, a 28 degrees valgus deformity on the great toe of 
the left foot, a callus on the mid surface of the ball of his 
left foot and a callus on the lateral aspect of the plantar 
surface of the right foot.  Dorsalis pedis and posterior 
tibialis pulses were 2+ and symmetrical bilaterally and 
plantar and dorsiflexion were 5/5 and symmetrical.  Alignment 
of the Achilles tendons were within normal limits 
bilaterally.  X-rays showed postoperative changes, bilateral 
first metatarsals, and degenerative changes, first 
metatarsophalangeal joints. 

This evidence establishes that the veteran has pes planus, 
valgus deformities and calluses bilaterally.  An examiner has 
characterized the pes planus as moderate to severe.  
Collectively, these conditions cause an abnormal gait, an 
inability to toe walk and discomfort on walking and standing.  
No examiner has characterized the veteran's pes planus as 
more than severe, or specifically, as pronounced, and 
although some examiners have noted pronation and tenderness 
on at least one plantar surface of the feet, no examiner has 
characterized the pronation as marked or the tenderness as 
extreme.  Moreover, no examiner has noted the veteran to have 
inward displacement and spasm of the tendo achillis on 
manipulation.  The Board also notes that the present 
disability evaluation includes consideration of pain on 
manipulation and use, and Diagnostic Code 5276 is not 
predicated on loss of range of motion.  The United States 
Court of Appeals for Veterans Claims has held that where the 
rating criteria are not predicated on loss of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45, with respect to pain, do 
not apply.  See Johnson v. Brown, 9 Vet. App. 7 (1996).  
Although such provisions do not appear to be applicable under 
this Diagnostic Code, to the extent that such factors are for 
consideration, the Board notes that the assigned Diagnostic 
Code does contemplate pain on manipulation and use.  Based on 
the foregoing, the Board concludes that the veteran's 
bilateral foot disability picture more nearly approximates 
the criteria for the 30 percent evaluation that is currently 
assigned under DC 5276, and that the criteria for an 
evaluation in excess of 30 percent for bilateral pes planus 
with degenerative arthritis, status post bunionectomy, have 
not been met.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for a bilateral foot 
disability.  This claim must therefore be denied.  In 
reaching its decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on 
the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


B.  Low Back

The RO initially granted the veteran service connection for 
lumbosacral strain by rating decision dated January 1999.  
The RO assigned this disability a 20 percent evaluation, 
effective from May 1998, pursuant to 38 C.F.R. § 4.71a, DC 
5295 (2001).  In a written statement received in April 1999, 
the veteran requested an increased evaluation for this 
disability. 

Since the veteran requested an increase, the 20 percent 
evaluation has remained in effect and the RO has continued to 
evaluate the veteran's low back disability pursuant to DC 
5295.  This code provides that a 20 percent evaluation is 
assignable for lumbosacral strain with muscle spasm on 
extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  A 40 percent evaluation is 
assignable for severe lumbosacral strain with listing of the 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  38 C.F.R. § 
4.71a, DC 5295 (2001).  An evaluation in excess of 20 percent 
for a low back disability may also be assigned if the 
evidence establishes severe limitation of motion of the 
lumbar spine, ankylosis of the lumbar spine, or residuals of 
a fractured vertebra.  See 38 C.F.R. § 4.71a, DCs 5285, 5286, 
5289, 5292 (2001).  The Board notes that the criteria for 
rating intervertebral disc syndrome has been revised 
effective September 23, 2002.  See 67 Fed. Reg. 54345-54349 
(2002).  However, service connection has not been established 
for intervertebral disc syndrome and neither the veteran nor 
the record indicates a claim for such. 

In this case, based on the above criteria, the Board finds 
that the veteran's low back disability picture more nearly 
approximates the criteria for the 20 percent evaluation that 
is current assigned under DC 5295.  As explained in greater 
detail below, this disability, which is primarily manifested 
by limitation of motion and tenderness on palpation, has not 
been shown during the pendency of this appeal to be 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in a standing position, loss of lateral 
motion with osteoarthritis changes, or narrowing or 
irregularity of the joint space, or some of these symptoms 
with abnormal mobility on forced motion. 

During active service, the veteran injured his low back.  
This injury necessitated treatment, including medication, 
physical therapy and attendance at a back school.  During 
initial treatment visits, examiners noted pain, including 
with radiation, decreased range of motion, an abnormal gait, 
weakness in strength, and paraspinal tenderness.  Thereafter, 
the veteran's low back appeared to improve.  On separation 
examination in October 1997, the veteran reported that he had 
had a low back injury, when he fell on a ship, and had been 
seen at the back clinic, but the examiner noted a normal 
spine examination.  

Since the date of his discharge in May 1998, the veteran has 
undergone three VA examinations.  During the first VA 
examination in November 1998, the veteran reported low back 
pain of five to ten in intensity on a scale of one to ten, 
which increased when walking, standing, or sitting in certain 
positions or on non-padded chairs.  The examiner noted 
flexion to 75 degrees, extension to 10 degrees, lateral 
flexion to 35 degrees, lateral bend to 35 degrees and muscle 
spasm of the paraspinal muscle.  He diagnosed lumbosacral 
sprain with residual of some muscle spasm and intermittent 
sharp stabbing pain on examination.  

In June 1999, the veteran underwent another VA examination, 
during which he reported that he had had no recent flare-ups 
of back pain and did not use crutches, braces or a cane to 
alleviate back symptoms.  He indicated that he experienced 
muscle spasm and pain, but that his back pain did not affect 
his activities of daily living.  The examiner noted no 
painful motion or postural abnormalities, some point 
tenderness in the trapezius and paralumbar muscles with 
palpation, flexion to 90 degrees, extension to 30 degrees, 
and lateral flexion to 25 degrees on the right and to 20 
degrees on the left.  X-rays of the lumbar spine showed 
slightly reduced L5-S1 disc space.  The examiner diagnosed 
lumbar strain with reduced disc space.

During a VA spine examination in December 2000, the veteran 
expressed no complaints associated with his low back.  The 
examiner noted no gross deformity, no tenderness to 
palpation, no trigger points, flexion to 90 degrees, 
extension to 35 degrees, bilateral rotation to 35 degrees and 
bilateral lateral flexion to 40 degrees. He had a negative 
straight leg raise bilaterally, 5/5 muscle strength, 
symmetrical lower extremities, intact sensation and 
symmetrical reflexes of 2+.  He had slight discomfort when 
performing lateral rotation and flexion.  X-rays again 
confirmed reduced disc space.  

This evidence establishes that the veteran's low back 
disability has primarily been manifested as some limitation 
of motion, which no examiner has characterized as more than 
moderate, and tenderness on palpation, but has not 
necessitated outpatient treatment.  In addition, it has not 
caused muscle spasm since the initial VA examination 
conducted in November 1998.  Although the veteran's low back 
disability has been shown to involve a narrowing of the joint 
space, it has never been shown to cause listing of the whole 
spine to opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending or a loss of lateral motion. 
Further, to the extent that the veteran's low back condition 
is painful, as demonstrated by his subjective complaints and 
some demonstrated tenderness and discomfort, the Board finds 
that there is no evidence that pain produces any greater 
disability than that which has already been considered in 
assigning a 20 percent evaluation and a higher evaluation is 
thus, not warranted.  See also generally Johnson v. Brown, 9 
Vet. App. 7 (1996); DeLuca v. Brown, 8 Vet. App. 202 (1996); 
38 C.F.R. §§ 4.40, 4.45, 4.59 (1996).  Based on the 
foregoing, the Board concludes that the veteran's low back 
disability picture more nearly approximates the criteria for 
the 20 percent evaluation that is currently assigned under DC 
5295, and that the criteria for an evaluation in excess of 20 
percent for that disability have not been met.  

An evaluation in excess of 20 percent is also not warranted 
under any other of the previously noted codes governing 
ratings of low back disabilities because there is no evidence 
that the veteran has severe limitation of motion of the 
lumbar spine, ankylosis, or a fractured vertebra.  Rather, 
during each VA examination, the veteran exhibited greater 
range of motion of the lumbar spine, and no examiner 
characterized the limitation of motion as more than moderate.  
Moreover, there is no diagnosis of intervertebral disc 
syndrome of record, nor has service connection been 
established for this disorder.  By the veteran's own 
admission, he has not sought treatment for any increase in 
low back symptomatology, and has not recently experienced a 
flare-up of back symptoms.  

The preponderance of the evidence is against the veteran's 
claim for an increased evaluation for lumbosacral strain.  
This claim must therefore be denied.  In reaching its 
decision, the Board considered the complete history of the 
disability at issue as well as the current clinical 
manifestations and the effect the disability has on the 
earning capacity of the veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41.  In addition, the Board considered the applicability of 
the benefit-of-the-doubt doctrine, but as there was no 
approximate balance of positive and negative evidence of 
record, reasonable doubt could not be resolved in the 
veteran's favor.


C.  Conclusion

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate either disability at issue in this 
appeal.  The evidence does not establish that either 
disability, alone, has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation).  The evidence also does not establish that 
either disability has necessitated frequent periods of 
hospitalization.  In light of the foregoing, the veteran's 
claims for increased evaluations do not present such 
exceptional or unusual disability pictures as to render 
impractical the application of the regular schedular 
standards.  Therefore, the Board is not required to remand 
either of these matters to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2001).  See Bagwell v. Brown, 9 Vet. App. 337, 
338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 30 percent for bilateral pes 
planus with degenerative arthritis, status post bunionectomy, 
is denied.  

An evaluation in excess of 20 percent for lumbosacral strain 
is denied.   



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

